DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 03/01/2021, with respect to claims 1, 3-16 and 18-21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-5, 13-16, 19 and 20 has been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Line 1 of Claim 18: The system of claim [[17]]16, wherein the substrate is laterally movable 
relative to…
Line 1 of Claim 3: The apparatus of claim [[2]]1, wherein the substrate is laterally movable…
Allowable Subject Matter
Claims 1, 3-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a plurality of tester interconnect structures comprising electrically conductive material cantilevered from a first side of a substrate; and a base coupled to a second side of the substrate via one or more interconnect layers, wherein the tester interconnect structures are to contact corresponding interconnect structures of a device under test (DUT), and wherein the substrate is laterally movable relative to the DUT along a plane of the substrate in response to by a lateral component of a force applied to the substrate through contact between the tester interconnect 
DUT.
Claims 3-9 and 13-15 depend from allowed claim 1 and are therefore also allowed. 

With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements wherein the one or more interconnect layers comprise: a well comprising a sidewall and a conductive bottom surface, wherein the bottom surface of the well is electrically coupled to one of the tester interconnect structures; a conductive fluid within the well; and a conductive member immersed within the conductive fluid, the conductive member electrically coupled to the base; wherein the well and the conductive fluid are laterally movable with the substrate relative to the base, upon contact between the tester interconnect structures and the interconnect structures of the DUT, and wherein the conductive member is immovable relative to the base, upon contact between the tester interconnect structures and the interconnect structures of the DUT.
Claims 11 and 12 depend from allowed claim 10 and are therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of structural elements wherein a magnetic coupling between the housing the carrier, the magnetic coupling to retain a vertical position of the carrier relative to the housing; one or more screws attached between the carrier and the housing, the one or more screws separate from the coupling; and a plurality of tester interconnect structures comprising electrically conductive material attached to a second side of the substrate, wherein the tester interconnect structures are to contact corresponding interconnect structures of a device under test (DUT), and wherein the substrate is laterally movable relative to the DUT along a plane of the substrate in response to a lateral component of force applied through contact between the tester interconnect structures and the interconnect structures; wherein the one or more 
Claim 18 depends from allowed claim 16 and is therefore also allowed.
With respect to claim 19, the prior art of record neither shows nor suggests the combination of method steps of moving a device under test (DUT) towards an electrical testing apparatus, wherein the DUT comprises a plurality of interconnect structures, and wherein the apparatus comprises a substrate having a plurality of tester interconnect structures cantilevered therefrom; and laterally displacing the substrate relative to the DUT along a plane of the substrate by a lateral component of a force applied to the substrate through contact between the tester interconnect structures and the interconnect structures of the DUT when the tester interconnect structures are compressed vertically against the interconnect structures of the DUT.
Claims 20 and 21 depend from allowed claim 19 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 8,411,550 discloses a seek and scan probe (SSP) cantilever stop structures.
US PAT 7,928,522 discloses an arrangements for and fabrication of mechanical suspension of a 
movable structure.

board and method of making a contact by skiving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867